Citation Nr: 1440775	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-08 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for status post right total knee replacement with residual post-surgical scar, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased rating for status post left total knee replacement, currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to December 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The July 2010 rating decision denied ratings in excess of 30 percent for the service-connected bilateral knee disabilities and denied entitlement to a TDIU.  The Veteran filed a notice of disagreement in August 2010, a statement of the case was issued in March 2011, and he filed a substantive appeal in April 2011.

In a September 2012 rating decision, the Veteran's right knee rating was increased to 60 percent, effective May 6, 2010.  As this decision did not constitute a full grant of the benefit sought, the matter of entitlement to a higher rating for right knee disability remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In November 2011, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the St. Petersburg RO.  A transcript has been made of that hearing and has been associated with the claims file.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2014.  Unfortunately, the recording of this hearing was incomprehensible, and a transcript was unable to be generated.  The Veteran was offered the opportunity to testify at a new hearing in a June 2014 notice, but he declined this offer in writing.  Therefore, the Board will proceed with a decision on the issues on appeal.

The Board notes that it has reviewed both the appellant's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.


FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran's status post right total knee replacement with residual post surgical scar is currently rated at 60 percent disabling, which is the maximum schedular evaluation assignable under the circumstances of this case.

2. Throughout the appeals period, the Veteran's status post left total knee replacement is manifested by no more than chronic residuals consisting of severe painful motion or weakness, and thus more nearly approximates the criteria for a 60 percent rating which is the maximum schedular evaluation assignable under the circumstances of this case.

3.  Throughout the appeals period, the Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent for status post right total knee replacement with residual post-surgical scar is precluded by law.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5055 (2013).

2.  The criteria for a disability rating of 60 percent, but no more, for status post left total knee replacement have been met, at least for the period from May 6, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5055 (2013).

3.  The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met, at least for the period from May 6, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

In light of the fully favorable decision with respect to the TDIU claim, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

With respect to the increased rating claims, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in May 2010 advised the appellant of the evidence needed to substantiate his claims.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained VA and private medical records.  

The RO arranged for the Veteran to undergo VA examinations in connection with his knee disability claims in June 2010, August 2012, and August 2013.  The Board finds that the resulting reports are adequate for the purpose of determining entitlement to increased ratings.  The examiners reviewed the record and elicited from the Veteran his history of complaints and symptoms.  The examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the reports in this case provide an adequate basis for a decision.

The Veteran testified at a DRO hearing in November 2011, during which the DRO explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to these claims. These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2013); Harper v. Brown, 10 Vet. App. 125 (1997).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 30 percent rating is warranted as a minimum rating for knee replacement with intermediate degrees of residual weakness pain or limitation of motion, and is rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A maximum rating of 100 percent is warranted for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The Veteran has claimed entitlement to a rating in excess of 60 percent for his status post right total knee replacement with residual post surgical scar.  In addition to considering this question, the Board will also determine whether the evidence demonstrates that a factually ascertainable increase in disability occurred between November 1, 2009, and May 5, 2010, which is the portion of the one-year period prior to the May 6, 2010 date of claim during which the Veteran was not in receipt of a 100 percent rating for the right knee disability.   

The Veteran has also claimed entitlement to a rating in excess of 30 percent for his status post left total knee replacement.  In addition to considering this question, the Board will also determine whether the evidence demonstrates that a factually ascertainable increase in disability occurred in the one-year period prior to May 6, 2010.   

The Board has reviewed the complete claims file in this case, including the Veteran's VA treatment records and VA examination reports dated in June 2010, August 2012, and August 2013.  The Board has also considered the Veteran's personal statements.  Based on all of the above, the Board finds that the evidence of record establishes entitlement to a 60 percent rating for the Veteran's left knee disability effective from the date of the May 6, 2010, claim.  The Board notes, in particular, a June 2010 VA medical record reflecting that the Veteran was taking Morphine for his bilateral knee pain and that his Morphine dosage was being increased because the Veteran "continues to have moderate to severe pain."  At his November 2011 DRO hearing, the Veteran testified that his knees buckle and that he falls at least once per month.  A December 2011 VA medical record notes that the Veteran reported both knees give way, the left worse than the right.  On examination, the examiner found 1+ medial collateral ligament laxity bilaterally.  A January 2012 VA medical record notes the Veteran was using bilateral hinged braces that were effective for instability.  In short, this evidence demonstrates that the Veteran has severe painful motion and weakness in the left knee, as is evidenced by the Veteran's competent and credible lay reports of severe painful motion and weakness and by his use of narcotic medication and a hinged knee brace.  

The Board has also reviewed the record to determine whether it is factually ascertainable that either knee satisfied the 60 percent criteria within one year prior to the date of the claim.  The Board finds, however, that the medical evidence from that period is either not relevant to this claim or does not establish painful or weakened motion of such severity to make it factually ascertainable that the Veteran satisfied the 60 percent criteria during that period.

The Board has also considered whether ratings in excess of 60 percent are warranted for either knee but finds that such ratings are precluded by law.  Specifically, the Board notes that the amputation rule set forth at 38 C.F.R. § 4.68 provides that the combined rating for disabilities of an extremity shall not exceed the rating for amputation at the elective level, were amputation to be performed.  For example, the combined evaluations shall not exceed the 60 percent evaluation set forth under Diagnostic Code 5162, 5163, and 5164 for an amputation of the thigh at the mid or lower thirds; for amputation of the leg with defective stump, thigh amputation recommended; and, amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.68.  Thus, as the provisions of 38 C.F.R. § 4.68 limit the combined rating for the Veteran's residuals of a total knee replacement to 60 percent, the currently assigned 60 percent rating is the maximum rating that can be assigned for each knee.  Therefore, as a matter of law, the Veteran cannot be granted disability ratings in excess of 60 percent for the disabilities at issue.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In summary, the Board finds that entitlement to a rating in excess of 60 percent for the right knee disability is not warranted.   Effective May 6, 2010, a 60 percent rating, but no higher, is warranted for the left knee disability.  

III.  TDIU

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2013).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.

The Veteran in this case satisfies the criteria for a TDIU.  His service-connected disabilities now combine to produce a 90 percent rating.  Furthermore, the Board finds that the evidence establishes the Veteran's service-connected bilateral knee and feet disabilities render him unable to secure and maintain a substantially gainful occupation for the entire time contemplated by this appeal.  The evidence of record reflects that the Veteran worked in as a laborer and as a nurse's aide.  The Board finds that the evidence of record establishes that the Veteran's knee and foot disabilities preclude him from engaging in physical employment and sedentary employment.  The Board finds that the Veteran's knee and foot disabilities do not permit him to perform physical activity, and that his education (two years of college) and the constraints imposed by his service-connected disabilities on his ability to sit for long periods of time preclude sedentary employment.  In short, the Board finds that entitlement to a TDIU is warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for status post right total knee replacement with residual post surgical scar, evaluated as 60 percent disabling, is denied.

Entitlement to a rating of 60 percent, but no higher, for status post left total knee replacement is granted, for the period from May 6, 2010, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted, for the period from May 6, 2010, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


